[Cite as State ex rel. Johnson v. Lazaroff, 2014-Ohio-661.]


                                             COURT OF APPEALS
                                          RICHLAND COUNTY, OHIO
                                         FIFTH APPELLATE DISTRICT


STATE EX REL.,                                      :         JUDGES:
RICKY JOHNSON                                       :         Hon. Sheila G. Farmer, P.J.
A.K.A. RODNEY KNUCKLES                              :         Hon. Patricia A. Delaney, J.
                                                    :         Hon. Craig R. Baldwin, J
        Petitioner                                  :
                                                    :
-vs-                                                :         Case No. 13 CA 111
                                                    :
ALAN LAZAROFF, WARDEN                               :
                                                    :
        Respondent                                  :         OPINION




CHARACTER OF PROCEEDING:                                      Habeas Corpus




JUDGMENT:                                                     Denied




DATE OF JUDGMENT:                                             February 20, 2014




APPEARANCES:

For Petitioner                                                For Respondent

RICKY JOHNSON, aka, RODNEY KNUCKLES                           No Appearance
#630-539
Mansfield Correction Institution
P. O. Box 788
Mansfield, OH 44901
Richland County, Case No. 13CA111                                                         2

Farmer, J.

       {¶1}    Petitioner, Ricky Johnson, has filed a petition for Writ of Habeas Corpus

alleging unlawful detention based upon his contention that “the trial court erred when it

failed to comply with the mandatory statute requirements pursuant to R.C. 2945.05,

when it imposed a sentence that is unauthorized by law at a bench trial.”

       {¶2}     Petitioner is imprisoned pursuant to a murder conviction arising out of the

Cuyahoga County Court of Common Pleas. He is also currently serving sentences for

burglary and breaking and entering for convictions in the Summit County Court of

Common Pleas. It is Petitioner’s position that the Cuyahoga County Court of Common

Pleas improperly sentenced him because that court failed to comply with R.C. 2945.05.

R.C. 2945.05 provides the procedure a trial court must use when a defendant desires to

waive his right to a jury trial.

       {¶3}    First, we find habeas corpus is not available because Petitioner only

challenges his murder conviction. Therefore, he remains incarcerated pursuant to other

valid sentences. “[W]here one is in custody under sentences for multiple convictions for

different crimes, any one of which, if valid, would warrant his present detention, errors

relating to only one or less than all such convictions must be raised by appeal and not

by habeas corpus. So long as a person is lawfully in custody for any reason, habeas

corpus is not available to test the validity of other convictions. Page v. Green, Supt., 174
Ohio St. 178 N.E.2d 592.” McConnaughy v. Doe, 174 Ohio St. 533, 534, 190 N.E.2d
576, 577 (1963).

       {¶4}    Further, we note the Supreme Court has found that “[h]abeas corpus is

not available to challenge either sentencing errors or the validity or sufficiency of an
Richland County, Case No. 13CA111                                                       3

indictment. State ex rel. Massie v. Rogers (1997), 77 Ohio St. 3d 449, 449-450, 674
N.E.2d 1383; Smith v. Seidner (1997), 78 Ohio St. 3d 172, 173, 677 N.E.2d 336. These

claims can be raised on direct appeal.” State ex rel. Thomas v. Money, 80 Ohio St. 3d
494, 1997-Ohio-281, 495, 687 N.E.2d 455, 456.

        {¶5}   While Petitioner expresses his claim in terms of an improperly imposed

sentence, Petitioner’s sole contention actually is that he is entitled to release because

the trial court failed to comply with R.C. 2945.05. In a habeas corpus case similar to the

case at bar, the Supreme Court held, “[T]he failure to comply with R.C. 2945.05 may be

remedied only in a direct appeal from a criminal conviction.” State v. Pless, 74 Ohio St.
3d 333, 339, 1996-Ohio-102, 658 N.E.2d 766, 770.

        {¶6}   Finally, the petition must be dismissed because the claims are barred by

the doctrine of res judicata. Petitioner filed a petition for habeas corpus in this Court

which was assigned Richland County Case Number 13CA103. Petitioner could have

raised the claims brought in this case in the prior petition. “Having filed [a] previous

petition, [a petitioner] is barred by res judicata from filing a successive habeas corpus

petition. Wooton v. Brunsman, 112 Ohio St. 3d 153, 2006-Ohio-6524, 858 N.E.2d 413, ¶

6.” Everett v. Eberlin, 114 Ohio St. 3d 199, 2007-Ohio-3832, 201, 870 N.E.2d 1190,

1191.
Richland County, Case No. 13CA111                         4


      {¶7}   For these reasons, the petition is denied.




By Farmer, P.J.

Delaney.J. and

Baldwin, J. concur.